Citation Nr: 1453170	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-14 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for schizophrenia.

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to revision of a February 2004 rating decision, which denied service connection for schizophrenia, on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant is represented by: Robert Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had no active duty service, but served periods of active duty for training (ACDUTRA) from June 16, 1982 to November 12, 1982 (basic training), from January 18, 1984 to January 31, 1984, and from October 23, 1984 to November 3, 1984.  The appellant also had unverified periods of inactive duty training (INACDUTRA) which are not relevant to this matter in light of the nature of the disability (disease vs. injury) for which compensation is sought.  

This appeal comes before the Board of Veterans' Appeals (Board) from September 2011 and June 2012 rating decisions of the RO in Muskogee, Oklahoma.

In September 2012, the appellant and his wife presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

The appellant submitted additional evidence regarding the claim of entitlement to service connection for schizophrenia which was not of record at the time of the last RO adjudication.  However, a remand is not necessary as the appellant waived his right to initial RO consideration of that evidence on the record of the hearing, and in correspondence accompanying the evidence.  

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

FINDINGS OF FACT

1.  In a final February 2004 rating decision, the RO denied service connection for schizophrenia; the evidence of record at the time of the February 2004 rating decision did not establish two of the elements required for service connection (an injury or disease during a qualifying period of service, and a nexus between the current schizophrenia and such injury or disease); the evidence received since the February 2004 decision relates to the unestablished fact of nexus and is both new and material.  

2.  The appellant had no active duty service, but served only periods of ACDUTRA and INACDUTRA.

3.  The appellant did not become disabled due to schizophrenia in the line of duty during a period of ACDUTRA.

4.  The RO decision of February 2004 to deny service connection for schizophrenia did not contain undebatable error of law or fact that would have manifestly changed the outcome. 


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for schizophrenia are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

2.  Schizophrenia was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).

3.  The criteria for revision of the February 2004 RO rating decision on the basis of CUE are not met.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

The RO first denied a claim of entitlement to service connection for schizophrenia in a February 2004 rating decision.  At the time of the February 2004 decision, the evidence of record established a then-current diagnosis of schizophrenia, but did not establish the onset of the disease during a period of qualifying service, and did not establish a nexus between service and the current disability.  

Although notified of the RO's decision and of his right to appeal, the appellant did not initiate an appeal of the February 2004 decision (see 38 C.F.R. § 20.200 (2014)); moreover, as will next be addressed, he did not submit new and material evidence within one year of that decision.  Therefore, the February 2004 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  

As alluded to above, VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Here, the appellant submitted his application to have the previously denied claim reopened in a January 2011 VA Form 21-4138 (characterized as a notice of disagreement with the February 2004 decision).  As the January 2011 correspondence came more than one year after the February 2004 decision, this correspondence was not timely as a notice of disagreement, but was treated as an application to reopen.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).  

Evidence received since the February 2004 decision includes a nexus opinion from the appellant's private physician purporting to link the current schizophrenia to a period of ACDUTRA in 1984.  As this evidence relates to the unestablished fact of nexus, is neither cumulative nor redundant of evidence previously of record, and as it raises a reasonable possibility of substantiating the claim, it is new and material evidence, and reopening of the claim is warranted.  

Service connection for Schizophrenia

The appellant is seeking service connection for schizophrenia on the basis that it is related to symptomatology initially displayed during a qualifying period of active service.  The appellant testified that symptoms of schizophrenia were first manifest during a period of ACDUTRA in 1984.

One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish his entitlement to disability compensation benefits, the appellant must first establish "veteran" status.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).

In this case, the appellant has specifically disputed the RO's characterization of the appellant's initial duty period from June 16, 1982 to November 12, 1982 as ACDUTRA.  The appellant asserted that the time listed on the Form DD-214 is active duty time (see July 2012 VA Form 9).  However, the Form DD-214 specifically refers to this period as active duty for training (see entry 28, narrative reason for separation).  Moreover, the RO confirmed the information on the DD-214 directly from a designee of the service department.  A certification from the National Personnel Records Center received in December 2003 indicates that the period of service from "06/16/1982 TO 11/12/1982" is "ACDUTRA ONLY."  In sum, the appellant had no active duty service, but had only periods of ACDUTRA and INACDUTRA.

While service on active duty alone is sufficient to meet the statutory definition of a veteran, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Notably, active duty is defined as full-time duty in the Armed Forces, other than active duty for training, or service as a cadet or midshipman at a Military Academy.  See 38 U.S.C.A. § 101(21); 38 C.F.R. § 3.6(b).  Thus, ACDUTRA is a distinct type of service from active duty service.

No presumptions attach (including soundness, aggravation, or presumptive diseases under service connection) unless "veteran" status is attained.  Indeed, some presumptions (aggravation and presumptive diseases) will not apply to periods of ACDUTRA and INACDUTRA even if "veteran" status is attained.  Where, as here, the claimant did not serve for any period of time on active duty, he must establish service connection for a disability on a direct basis first, without the aid of presumptions, in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Generally, for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service, compensation will be paid to any "veteran" discharged or released under conditions other than dishonorable from the period of service in which such injury or disease was incurred, or preexisting injury or disease was aggravated.  38 U.S.C.A. §§ 1110, 1131.  

Active military, naval, or air service is defined as (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; (3) any period of INACDUTRA in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

As the appellant is seeking service connection for schizophrenia, which is a disease and not an injury, the Board need not address any periods of INACDUTRA, as service connection cannot be granted for diseases incurred during INACDUTRA.  

The appellant's service treatment records reflect no treatment for schizophrenia or other psychiatric complaints during any period of ACDUTRA.  The appellant signed certifications on January 30, 1984, at the end of his period of ACDUTRA from January 18, 1984 to January 30, 1984, and on November 4, 1984, at the end of his period of ACDUTRA from October 23, 1984 to November 3, 1984, that, to the best of his knowledge, he had received no injuries or suffered any illness or disease during those periods of ACDUTRA.  Each certification was also signed by a physician.  

The first reference of any kind to psychiatric symptoms comes in a March 3, 1985 clinical record, after the last period of ACDUTRA.  At that time, the examiner noted that the appellant had been bodily removed from the "chow hall" do to "unceasive" (sic) laughter.  He later complained after passing some Marines that he had been shot by one of the Marines with a machine gun.  He described the pain, then looked up and began laughing.  The appellant reported that he had been in a car accident approximately 8 months prior (July 1984) at which time he ran his car into a computer store.  He reported that the devil told him to do it and that it would be "OK," and he would not be harmed.  The appellant reported that he was a messenger of the devil.  The appellant also reported that he lost his girlfriend and she got married to someone else.  According to the examiner, he seemed quite depressed at her loss.  The appellant was referred for psychiatric evaluation.  A March 5, 1985 psychiatric evaluation resulted in a diagnosis of paranoid schizophrenic reaction.  

A June 16, 1985 psychiatric evaluation contains a more detailed history of the appellant's psychiatric symptoms.  According to the examiner, the appellant reported the onset of paranoid ideation when he was in the 7th grade and began smoking marijuana.  He also used alcohol at intervals and subsequently had trouble learning in school.  More recently, the appellant reported that he had used "acid" twice, in April 1984, and June 1984.  Two days after the June episode, he became psychotic and had an automobile accident.  His psychosis reportedly continued for several months, consisting of auditory and visual hallucinations, déjà vu and thought broadcasting.  He had felt better for the prior three months but was still bothered by déjà vu and feelings of persecution.  The diagnoses were paranoid schizophrenia, and paranoid personality.  

Regarding the diagnosis of paranoid personality, personality disorders are not diseases or injuries within the meaning of VA law.  See 38 C.F.R. § 3.303, 4.9, 4.127 (2014).  Accordingly, service connection cannot be granted for paranoid personality.  

Thus, the evidence demonstrates a history of psychiatric symptoms predating the appellant's entry into initial ACDUTRA in June 16, 1982.  The Board emphasizes that there is no presumption of soundness here as the appellant has not established "veteran" status.  Therefore, the appellant's account to a medical professional during a psychiatric evaluation of onset of paranoid ideation prior to service is both competent and credible, and is adequate to establish the pre-service origin of psychiatric symptomatology.  Of course, the Board must distinguish psychiatric symptomatology from a diagnosed psychiatric disability and acknowledges that this evidence does not establish the pre-service existence of a psychiatric disability such as schizophrenia.  Nevertheless, the appellant's assertions in pursuit of his current claim and appeal are that he first experienced symptoms during a period of ACDUTRA.  Based on contemporaneous treatment record, this assertion appears to be inaccurate.

The Board finds that the June 1985 history of psychiatric symptoms as early as the 7th grade, and initial onset of auditory and visual hallucinations associated with using "acid" in April 1984 and June 1984, is assigned greater probative weight than the appellant's recent assertion and testimony that his initial experience of psychiatric symptoms was during a period of ACDUTRA in 1984.  In weighing the various accounts of the onset of symptoms, the Board places greater reliability on the account given closest to the time of service than to an account given decades later.  Furthermore, because the appellant was then seeking only medical treatment, it seems likely that he would report events and history carefully and accurately.  The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  The Veterans Court has observed that many principles espoused in the Federal Rules of Evidence have no place in veterans' jurisprudence, see Flynn v. Brown, 6 Vet. App. 500, 503 (1994); however, the Veterans Court has also observed that recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board's reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997) (discussing a different Federal Rule).  

The Board also notes that the appellant's description of pre-service onset of symptoms as described in June 1985 is consistent with the reports he gave in January and November 1984 that, to the best of his knowledge, he had received no injuries or suffered any illness or disease during those periods of ACDUTRA.

In sum, the Board finds that the appellant's recent account of symptoms having initial onset during ACDUTRA is not credible evidence.  The evidence establishes that the appellant's symptoms predated service by many years.  

While the evidence does not establish an actual diagnosis of a psychiatric disorder prior to service, it also does not establish a diagnosis of a psychiatric disorder during any period of ACDUTRA.  Contrary to the appellant's assertions in the January 2011 claim and in other submissions, the initial diagnosis of a psychiatric disorder was not during a period of ACDUTRA, but came in March 1985, several months after the end of the last period of ACDUTRA in November 1984.

As the appellant's assertions as to initial onset of symptoms during ACDUTRA are not credible, the opinion of the appellant's private physician linking the current diagnosis of schizophrenia to his initial manifestation of symptoms during a 1984 period of ACDUTRA is also not credible evidence.  It is based materially on inaccurate facts.  The examiner described the appellant's account of symptoms in 1984 as "the first occurrence of these symptoms that he can recall."  There is no discussion of the conflicting evidence by the private physician, and there is no medical evidence that is based on accurate facts and history that purports to relate a current psychiatric diagnosis to any period of ACDUTRA.  

While the Board acknowledges that the initial diagnosis of a psychiatric disorder came in 1985, to the extent a psychiatric disorder-as distinguished from mere symptoms-may also be deemed to have predated service, the Board has also considered aggravation.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).

There is no presumption of aggravation applicable to a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Moreover, the evidence demonstrates that there was no actual worsening of schizophrenia beyond the natural progress of the disease during ACDUTRA.  The appellant has testified that he was not treated in conjunction with the claimed 1984 occurrence of symptoms during ACDUTRA.  He testified that his supervisor commented on his "odd" behavior; however, he has not provided any affidavit from this individual substantiating the assertion.  The Board attaches reduced weight to the appellant's account as he has been generally imprecise or inaccurate in his report of symptomatology experienced in service.  Moreover, the Board emphasizes that the mere occurrence of symptoms during a period of ACDUTRA does not establish entitlement to service connection unless it can be shown that there was a permanent worsening of the disorder in the line of duty during such service.  

As noted above, the first treatment for psychiatric issues comes in March 1985, at which time the appellant's account placed the onset of symptoms in approximately July 1984, associated with his use of "acid."  The incidents of taking "acid" in April 1984 and June 1984, which apparently prompted the onset of hallucinations (as reported to the June 1985 examiner) were not during periods of ACDUTRA.  While the appellant has testified that the hallucinations started during ACDUTRA, the Board assigns greater probative weight to the June 1985 account, as that is closer in time to the events reported, and as it was reported to a physician for purposes of evaluation, rather than in conjunction with a claim for benefits.  Moreover, VA law provides that no compensation shall be paid if a disability is the result of a claimant's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2014); see also VAOPGPREC 2-97.  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

As the evidence accorded highest probative weight establishes that there was no worsening of schizophrenia (to the extent the disease is deemed to have predated service) beyond the natural progress of the disease in the line of duty during a period of ACDUTRA.

Finally, while the Board acknowledges that the initial recorded diagnosis of a psychosis (schizophrenia is defined as a psychotic disorder (38 C.F.R. § 3.384)) came within one year of the appellant's last ACDUTRA, there is no presumption of service connection for chronic diseases such as psychoses applicable to period of ACDUTRA.  See Smith, 24 Vet. App. at 47.  By definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  For a claimant whose claim is based on a period of ACDUTRA, to establish entitlement to benefits, there must be some evidence that his condition was incurred or aggravated during the relevant period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

As the appellant did not become disabled due to an injury or disease incurred in line of duty during a period of ACDUTRA, "veteran" status does not attach, and service connection for schizophrenia, or for aggravation of schizophrenia, is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

CUE in the February 2004 Rating Decision

The appellant has asserted that the February 2004 denial of service connection for schizophrenia is based on CUE because the RO found that schizophrenia was not diagnosed during active duty.  

Previous RO decisions that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE in a prior final decision, such decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the Veterans Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time of the decision, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

CUE is a very specific and rare kind of error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

An allegation of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

According to the January 2011 claim, the appellant's CUE allegation is that "[t]he Navy diagnosed my schizophrenia while I was 'active duty for training,' so the VA should have treated my condition the same way as one diagnosed for an active duty sailor."  

As set out in detail above, the Board has found that schizophrenia was not diagnosed during any period of ACDUTRA.  Moreover, ACDUTRA and active duty are separate and distinct types of service which are treated differently under VA law.  The allegation is therefore inaccurate and does not identify error in the decision.  

The appellant's CUE allegation in the January 2011 claim and in February 2011 correspondence was that he received his diagnosis of paranoid schizophrenia during his military drill or ACDUTRA.  "According to 38 C.F.R. § 3.6(c) service in the Naval Reserve is considered 'Active Duty For Training;' and, according to 38 C.F.R. § 3.6(a) 'Active Duty For Training' is considered 'Active Military Service' for the purpose of determining when a disability arose.  Based on these regulations, any disability that manifests during a period of 'Active Duty For Training' (like drill) is fully compensable by the VA."  

The Board finds that this is not an accurate statement of the law.  First, the cited provisions (3.6(c)) simply define ACDUTRA; they do not establish that all service in the Naval Reserve is ACDUTRA.  They specify that ACDUTRA is "[f]ull-time" duty for training purposes.  Here, the appellant had three distinct periods of ACDUTRA during his period of service, the last period ending on November 3, 1984.  His initial diagnosis of schizophrenia was on March 5, 1985, after his last period of ACDUTRA.  Thus, the allegation does not identify error in the February 2004 decision.

Also, the assertion that "any disability that manifests during a period of 'Active Duty For Training' (like drill) is fully compensable by the VA" is manifestly incorrect.  As set out in detail above, and in pertinent part here, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  There is a specific requirement that, to be considered qualifying service for purposes of VA benefits, an ACDUTRA participant must have become disabled or died from a disease or injury incurred or aggravated in the line of duty.  This is a stricter test than the mere manifestation of a disability during ACDUTRA.

At the Board hearing, the appellant's attorney described the basis of the CUE claim as follows: 

[...]the reason we made a clear-and-unmistakable-error claim is I believe that the Regional Office's denying the original claim is confusing the terms active duty with active military service, and the term activity military service actually comes from the VA regulation, not from any military regulation, and the regulation being 38 Code of Federal Regulations, Section 3.6, but again, really what it comes down to is a combination of regulations number 3.4, 3.6, and 4.4, 4.130, which is, of course, the rating code for paranoid schizophrenia.  And based on the combination of [sections] 3.4, and 3.6, we learn that under [section] 3.4 that he would be entitled to compensation under certain circumstances and what we're looking for is active military service.  And [section] 3.6 is the regulation that specifically details what consists of active military service.  And active duty is one component of that, but I believe that inactive duty for training and active duty for training are also components of active military service under the regulation 3.6.  

And that being said, our argument is that the -- that when the VA originally denied the claim, it was very careful to say that he didn't -- that they were denying the claim, because his paranoid schizophrenia did not manifest during a period of active duty.  And I think -- I would think that the only active duty that [appellant] has taken part in would have been his initial military training, and since that time, all his time was either active duty for training or inactive duty for training, is that -- and based on that, I think that he was -- that the VA used too high of a burden to deny his claim by holding him to only active duty when Section 3.6 envisions both active duty for training and inactive duty for training as well.  

Again, this incorrectly describes the pertinent law.  First, the appellant had no active duty service, as discussed above.  Second, the assertion that, other than basic training, "all his time was either active duty for training or inactive duty for training" is also incorrect.  Reservists by the nature of their service are not constantly on duty.  They are called to duty at specific times.  These typically include, but are not limited to, periods of annual training and weekend drill.  It is reasonable to assume that the bulk of the appellant's time in the Navy Reserve would not fall into either category.  The appellant had distinct periods of ACDUTRA as already set out.  He presumably also had periods of INACDUTRA; however, service connection for schizophrenia (a disease) cannot be based on INACDUTRA.  

It is apparent from a reading of the February 2004 decision that the RO found that the appellant's schizophrenia was not related to a qualifying period of service.  Although the RO used the term "active duty" when the appellant never had any, and while the RO did not specifically discuss the types of service and the specific requirements for ACDUTRA participants, the omission of such language does not lead to the undebatable conclusion that the outcome would have been manifestly different but for the error.  As the Board has already determined here, the appellant's schizophrenia is not related to any qualifying period of service.  In so finding, the Board has explicitly addressed the requirements for ACDUTRA participants and has reached the same essential conclusion as did the RO in February 2004.  Therefore, the Board finds that the omission of a specific reference to the ACDUTRA requirements, and the reference to active duty, in the February 2004 RO decision does not amount to CUE.  Based on the evidence of record at the time of that decision, the Board finds that there is no error in the RO's decision that is undebatable and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made.  Accordingly, revision of the February 2004 decision on the basis of CUE is not warranted.  

Duties to Notify and Assist

Given the parameters of the law surrounding CUE claims, the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002), regarding Board CUE see Livesay v. Principi, 15 Vet. App. 165 (2001)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id. 

Regarding the other claims, the appellant was provided notice of the evidence necessary to reopen and substantiate the service connection claim in a January 2011 letter.  While the appellant asserts that this letter carried forward an incorrect statement of the facts regarding service, the Board has found above that this assertion is incorrect.  In essence, the appellant incorrectly asserted that all of his service qualified as active duty for training, and that he received a diagnosis of schizophrenia during such service.  The appellant has not identified any other deficiency or any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).  Thus, the Board finds that the notice provided under the Veterans Claims Assistance Act of 2000 (VCAA), including its statement of the reasons for the prior denial, was not deficient.  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the appellant.  

The Board acknowledges that the appellant has not been afforded a VA medical examination with respect to the service connection claim.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

As the Board has determined that the appellant had no active duty, and that there was no injury or disease in the line of duty during a period of ACDUTRA, the Board finds that a medical opinion linking such injury or disease to a current disability is not necessary.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the appellant was notified of the reasons for the denial of each claim at the RO level and of the evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Reopening of service connection for schizophrenia is granted.

Service connection for schizophrenia is denied.

Revision of the February 2004 rating decision on the basis of CUE is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


